                                 Case 3:19-cv-00464-LRH-WGC Document 28
                                                                     27 Filed 01/22/21
                                                                              01/21/21 Page 1 of 2



                             1   ALICE CAMPOS MERCADO, Esq., Bar No. 4555
                                 SARAH M. MOLLECK, ESQ., Bar No. 13830
                             2   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             3   Reno, Nevada 89519
                                 Ph: (775) 786-6868; Fax: (775) 786-9716
                             4   acm@lge.net, smm@lge.net
                             5   Attorneys for Defendant
                                 LANDER COUNTY HOSPITAL DISTRICT
                             6   DBA BATTLE MOUNTAIN GENERAL HOSPITAL

                             7
                                                               UNITED STATES DISTRICT COURT
                             8
                                                                         DISTRICT OF NEVADA
                             9

                         10
                                  TODD P. EVANS, an individual,                           Case No. 3:19-cv-00464-LRH-WGC
                         11
                                                            Plaintiff,
                         12                                                               STIPULATION AND ORDER TO
                                     vs.                                                  EXTEND TIME TO FILE
                         13
                                                                                          DEFENDANT’S REPLY IN SUPPORT
                                  LANDER COUNTY HOSPITAL DISTRICT                         OF DEFENDANT’S MOTION FOR
                         14       d/b/a BATTLE MOUNTAIN GENERAL
                                  HOSPITAL; and DOES 1 through 100,                       SUMMARY JUDGMENT
                         15       Inclusive,
                                                                                                 (SECOND REQUEST)
                         16                                 Defendants.
                         17

                         18                Pursuant to Local Rule IA 6-1, Plaintiff TODD P. EVANS and Defendant, LANDER COUNTY

                         19      HOSPITAL DISTRICT D/B/A BATTLE MOUNTAIN GENERAL HOSPITAL (collectively, the “Parties”),

                         20      through their respective undersigned counsel, hereby stipulate and respectfully request that the

                         21      Court grant the Parties’ stipulation to extend the deadline for Defendant to file its reply in support

                         22      of Defendant’s Motion for Summary Judgment for one week. Defendant’s reply is currently due

                         23      on January 25, 2021, pursuant to a stipulation approved by the Court. ECF No. 25.

                         24                This is the second request to extend the reply deadline, the first being made as part of the

                         25      Parties’ stipulation to extend all briefing on Defendant’s motion. ECF No. 24. The Parties submit

                         26      that good cause exists to grant the additional time for Defendant to file its reply points and

                         27      authorities. This is a highly document-intensive case that requires ample time to address the

                         28      evidence and arguments asserted in this multi-claim action to assist the Court in its determination
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                   -1-
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:19-cv-00464-LRH-WGC Document 28
                                                                     27 Filed 01/22/21
                                                                              01/21/21 Page 2 of 2



                             1   of the summary judgment motion. Although defense counsel has been diligently working on the
                             2   reply to file it by the current deadline of January 25, 2021, the press of business and her caseload
                             3   has hindered her ability to complete a reply of the quality expected by this Court by the current
                             4   deadline.
                             5          Accordingly, the Parties stipulate and request the Court to grant a one-week extension, to
                             6   February 1, 2021, for Defendant to file its reply in support of its Motion for Summary Judgment.
                             7   This stipulation is submitted in good faith and for good cause, and is not made for the purpose of
                             8   delay or any other improper purpose.
                             9          IT IS SO STIPULATED.
                         10       DATED this 21st day of January, 2021                 DATED this 21st day of January, 2021
                         11       WOLF, RIFKIN, SHAPIRO,                               LEMONS, GRUNDY & EISENBERG
                                  SCHULMAN & RABKIN, LLP
                         12

                         13       By:    /s/ Daniel Bravo                              By:       /s/ Alice Campos Mercado
                                      Don Springmeyer, Esq. (SBN 1021)                       Alice Campos Mercado, Esq. (SBN 4555)
                         14           Bradley Schrager, Esq. (SBN 10217)                     Sarah M. Molleck, Esq. (SBN 13830)
                                      Daniel Bravo, Esq. (SBN 13078)                         6005 Plumas Street, Third Floor
                         15           3556 E. Russell Road, 2nd Floor                        Reno, Nevada 89519
                                      Las Vegas, Nevada 89120                                (775) 786-6868 / Fax: (775) 786-9716
                         16           (702) 341-5200 / Fax: (702) 341-5300                   acm@lge.net
                                      dspringmeyer@wrslawyers.com                            smm@lge.net
                         17           bschrager@wrslawyers.com
                                     dbravo@wrslawyers.com                             Attorneys for Defendant Lander County Hospital
                         18                                                            District d/b/a Battle Mountain General Hospital
                                  Attorneys for Plaintiff Todd P. Evans
                         19

                         20

                         21
                                                                            ORDER
                         22

                         23
                                        IT IS SO ORDERED.
                         24
                                        DATED this 22nd day of January, 2021.
                         25             DATED: _______________            ______________________________________
                                                                                 ________________________________
                                                                                HON. LARRY R. HICKS
                         26                                                      LARRYSTATES
                                                                                UNITED  R. HICKSDISTRICT JUDGE
                                                                                 UNITED STATES DISTRICT JUDGE
                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 -2-
  RENO, NV 89519-6069
      (775) 786-6868
